Order of the County Court of Suffolk county granting motion to direct the inspectors of the board of elections of the twenty-ninth election district, town of Brookhaven, Suffolk county, to reconvene for the purpose of striking certain names from the registration books and records reversed on the law and the facts and motion denied, without costs. The record discloses no adequate investigation of the registrants pursuant to the provisions of subdivision 3 of section 331 of the Election Law. Ample opportunity to prevent fraudulent voting remains and may be exercised by challenging the voter on election day in the event that he is not a bona fide resident and legally entitled to vote. Hagarty, Carswell and Johnston, JJ., concur; Lazansky, P. J., concurs upon the ground that a registrant may not be deprived of his right to vote without notice to strike Ms name from the registry of voters. (Matter of 4th Elec. Dist. of 3d Ward, Albany, 239 App. Div. 135.) Davis, J., not voting.